Title: Benjamin Franklin to John Adams, 27 June 1784
From: Franklin, Benjamin
To: Adams, John


        
          Sir,
          Passy, June 27. 1784.
        
        Inclosed I have the Honour of sending to your Excellency Copies of Papers contain’d in a Dispatch just receiv’d from Congress. The Affair of the Free-Ports recommended to us, has been someTime settled: They are Dunkirk, L’Orient, Bayonne & Marseilles.—
        I wonder much that we hear nothing from Congress of their

foreign Arrangements. This short Line from the President is the only one I have receiv’d since that of Jan. 14. which accompanied the Ratification.—
        With great Respect I have the Honour to be, / Sir, / Your most obedient / & most humble Servant
        
          B. Franklin
        
      